Woodward, J.
The plaintiff sued on a note before a justice of the peace. A writ of error issued from the District Court, under which the defendants assigned as error that, upon the trial, they offered to prove that, subsequently to the time of giving the note sued on, the plaintiff agreed with the defendant that if they would procure a deed of conveyance of a certain piece of land, from one Nichols and wife, to the plaintiff, he, (plaintiff,) would give up the note sued on, with another; and that he had procured such deed of conveyance and tendered it to the plaintiff, and that, upon objection made, the justice held the evidence inadmissible under the statute of frauds. The District Court affirmed the judgment of the justice.
The evidence should have been admitted. It is not a case within the statute. The contract was not one affecting real estate in the sense of the law. The plaintiff agreed to deliver up the notes for a title to the land, and the defendants obtained the title, they say, and he should have been permitted to show it.
The judgment is reversed, and a writ of procedendo will issue from the District Court to the justice, commanding him accordingly.